Case 6:18-bk-06259-KSJ Doc116 Filed 11/17/19 Pageiof3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE: Case No.: 6:18-bk-06259-K SJ

DANA MICALLEF
Debtor.
i

DEBTOR'S RESPONSE TO TRUSTEE'S MOTION FOR TURNOVER

Debtor, Dana Micallef, by and through his undersigned attorney, hereby responds to the
Trustee's Motion for Turnover (Doc. 114) as follows:

1. Debtor admits the Trustee's allegations set forth in paragraphs 1 through 5.

2. The Debtor acknowledges his duty to cooperate with the Trustee as necessary to liquidate
the property and to otherwise perform her duties, both under the Order Sustaining
Trustee's Objection to Exemption and the Bankruptcy Code.

3, As to paragraph 6, the Debtor agrees that both prior to and after the Order Sustaining
Trustee's Objection to Exemption, the parties have continued negotiations to either allow
Debtor to retain the property through a buyback, or retain possession until a sale by the
Trustee. In fact, in one email from Trustee's counsel in August, it was proposed that if the
buyback could not be completed, the Debtor would be allowed to live in the home while
it is listed and shown, with an expectation of four months before a likely sale. This
proposal also included certain conditions imposed on Debtor, which were acceptable.

4. Debtor disputes the Trustee's assertions in paragraph 7 that she is concerned about the
state of the house, and that damage or neglect may be occurring, although no supporting

facts are provided.

 
10.

lL.

Case 6:18-bk-06259-KSJ Doc116 Filed 11/17/19 Page 2of3

The Trustee's first request for access to the property was during a phone call with the
undersigned counsel, confirmed by email dated September 23", wherein the name of
trustee's realtor was provided. In addition, the undersigned provided Debtor's phone
contact as requested,

The Debtor's undersigned counsel experienced the death of an immediate family member
on September 23", causing his absence from the office though the first week of October.
The Debtor's first contact with Trustee's realtor was October 2°4. wherein he requested
that her inspection be delayed as discussions were continuing regarding his buyback of
the property, hopefully obviating any need for the inspection.

By email dated October 8", the Trustee expressed concerns that her realtor had still not
had access, although the Debtor had arranged that day for an inspection to occur on
October 15". At Debtor's s request, this meeting was re-scheduled for 2 days later,
October 17".

On October 17", the realtor and her photographer completed their inspection and
videotaping of the property without interference or lack of cooperation from Debtor.

The property in question was purchased by Debtor in June, 2016, as the principal
residence for himself, his 3 year old daughter, his fianc'e and her minor daughter. In
addition, his adult brother, who is 100% disabled from a childhood brain injury, resides at
the property.

Since the purchase, Debtor has expended considerable time and money in renovating and
improving the property, as acknowledge by the Trustee in the Objection, with some
repairs remaining incomplete due to the closing of his business American Consumer
Credit, in mid-2018, and resulting lack of funds to complete such repairs. Otherwise the

property is maintained in good condition and repair.

 

 
Case 6:18-bk-06259-KSJ Doc116 Filed 11/17/19 Page 3of3

12, In the event Debtor is unable to complete a buyback of the property, the Debtor agrees
with the Trustee's goal to maximize the value of the property in order to maximize the
distribution to the IRS’s priority and secured claims as set forth in its proof of claim.

13, As such, Debtor and all occupants, if allowed to remain on the property, will maintain
and keep clean the property while listed and shown for sale, vacate after reasonable

- notice if necessary for any viewings.

14. In addition, before any sale of the property by the Trustee, an application to retain a
realtor would be required with an Order approving same. Also, as part of any sale, the
Internal Revenue Service's recorded tax lien would need to be either transferred to
priority status or transferred to the proceeds in order for a sale to be free and clear of such
lien, both procedures which will cause delays in closing any sale.

15. To the extent of any disputed facts regarding Debtor's alleged lack of cooperation and/or
damage to the property, Debtor requests an evidentiary hearing to determine such
disputed facts.

Certificate of Service
I HEREBY CERTIFY that I have furnished a copy of the above and foregoing via
Electronic Notice to Cynthia E. Lewis at clewis@lewismonroe.com; _ this [7 day of

November, 2019.

SNELL & SNELL, P.Ag
he

Wa
By: WS

WALTER J. SNEUL/ESO.
Florida Bar #729360

436 .N. Peninsula Drive
Daytona Beach, FL 32118
(386) 255-5334/(386)-255-5335-fax
Attorney for Debtor

Email: snellandsnell@mindspring.com
snellandsnell@hotmail.com

    

 

 
